In two actions to recover damages for personal injuries, the plaintiff in both actions appeals from an order of the Supreme Court, Kings County (Williams, J.), dated October 22, 1990, which denied his motion for a joint trial.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court did not improvidently exercise its dis*550cretion in denying the plaintiffs motion for a joint trial of the two actions (see, CPLR 602 [a]; McGee v Cataldi, 169 AD2d 822; Continental Bldg. Co. v Town of N. Salem, 150 AD2d 518; cf., Gabran v O & Y Liberty Plaza Co., 174 AD2d 708). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.